141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Louis D. DENAULT, Appellant,v.Kenneth S. APFEL, Commissioner of Social Security,* Appellee.
No. 97-2940.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 30, 1998.Filed:  April 10, 1998.

Appeal from the United States District Court for the District of North Dakota.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Louis D. Denault, who suffers from degenerative osteoarthritis, appeals the district court's1 grant of summary judgment affirming the Social Security Commissioner's decision to deny Denault's applications for disability insurance benefits and supplemental security income.


2
Having carefully reviewed the record, we conclude, contrary to Denault's assertion on appeal, that the administrative law judge's credibility findings were made in conformity with the procedures set out in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir.1984), and that those findings were supported by substantial evidence in the record as a whole.  In addition, we conclude that the hypothetical question posed to the vocational expert was adequate.  See Roe v. Chater, 92 F.3d 672, 676 (8th Cir.1996) (hypothetical question need not include specific diagnostic or symptomatic terms where other descriptive terms can adequately define claimant's impairments).  Because the vocational expert testified that Denault could perform certain sedentary jobs which existed in significant numbers, we conclude that the Commissioner met his burden of showing Denault could perform substantial gainful employment.  See Miller v. Shalala, 8 F.3d 611, 613 (8th Cir.1993) (per curiam) (vocational expert's testimony amounts to substantial evidence if hypothetical precisely included impairments that administrative law judge accepted as true).


3
Accordingly, we affirm the judgment of the district court.



*
 Kenneth S. Apfel has been appointed to serve as Commissioner of Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate Procedure 43(c)


1
 The Honorable Rodney S. Webb, Chief Judge, United States District Court for the District of North Dakota